DETAILED CORRESPONDENCE
This is the first office action regarding application number 16/961,422, filed 7/10/2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2018-0103911, filed on 08/31/2018.

Election/Restrictions
Applicant’s election without traverse of claims 1-3, 5, 6, and 16-18 in the reply filed on 1/20/2022 is acknowledged.
Claims 1-3, 5, 6, and 16-18 have been fully considered in examination.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The phrase “the sealing surface of the plurality of sealing surfaces” in claims 5 and 6 are unclear as to which of the plurality of sealing surfaces are being referenced.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 20160315294 A1).
Regarding claim 1,
Kim teaches a pouch (Fig. 1, 100; [0004]) comprising:
an accommodation part configured to accommodate an electrode assembly (Fig. 1, 30; [0004])
a sealing part provided outside the accommodation part (Fig. 4, 33; [0060])
the sealing part (see elements above) having a plurality of sealing surfaces configured to seal the accommodation part (Fig. 4, 22; [0060]);
a protection part (Fig. 4, 50; [0060]) provided outside one or more of the pluralities of sealing surfaces of the sealing part (Fig. 4, 50, 33; [0061] because the protection part is outside the inner surface of 33);
the protection part being configured to protect the one or more sealing surfaces (Fig. 4, 50, 33; [0069], “the terrace sealing…whereby the seal of the pouch may be maintained”).
Regarding claim 2,
Kim teaches the pouch of claim 1 (see elements of claim 1 above), wherein the protection part is provided with one or more protrusions for reinforcing strength (Fig. 6D, 50; [0067]).
Regarding claim 3,
Kim teaches the pouch of claim 2 (see elements of claim 2 above), wherein the one or more protrusions are provided by allowing a portion of the protection part (see elements of claim 1 above) to protrude outward (Fig. 6D, 50; [0067]).  
Regarding claim 5,
Kim teaches the pouch of claim 2 (see elements of claim 2 above), wherein the protection part is provided on the sealing surface (Fig. 4, 50, 33).  The examiner 
Regarding claim 17,
Kim teaches the pouch of claim 2 (see elements of claim 2 above), wherein the protection part is provided on the sealing surfaces of the plurality of sealing surfaces disposed on each of both sides in a width direction of the pouch (Fig. 4, 50, 33). Examiner notes that the protection part 50 is disposed on a plurality of sealing surfaces on both sides of the pouch in a width direction, defined latitudinally in the cited figure.
Regarding claim 18,

    PNG
    media_image1.png
    531
    694
    media_image1.png
    Greyscale

Kim teaches the pouch of claim 2 (see elements of claim 2 above), wherein the one or more protrusions are disposed on both ends of the protection part (annotated Fig. 6D, top end, bottom end) which are adjacent to the corner portion of the accommodation part (annotated Fig. 6D, corner portion).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20160315294 A1) in view of (Lee US 7682735 B2).
Regarding claim 6,
Kim teaches the pouch of claim 1 (see elements of claim 1 above), but does not teach the gas pocket part provided at another side in the width direction of the pouch, with a sealing surface disposed at the other side of the gas pocket part in the width direction of the pouch. Lee teaches the accommodation part provided at one side in a width direction of the pouch (Fig. 4A, 613; [35]), and the gas pocket part is provided at another side in the width direction of the pouch (Fig. 6B, 314’; [47], “gas collecting space”) and the sealing surface of the plurality of sealing surfaces (Kim, Fig. 6a, 50, 33; [0073]).  It would be obvious to one of ordinary skill in the art before the effective filing date to combine a separated gas pocket pouch and accommodation part along the width of a pouch as taught by Lee with the protection part being on one side along the width of a battery as taught by Kim in order to protect the electrode on the side it is disposed.  It would further be obvious to combine the sealing surfaces taught by Kim with gas pocket arrangement taught by Lee in order to better seal the electrode assembly.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20160315294 A1) in view of Ha (US 2018342715 A1).
Regarding claim 16,
Kim teaches the pouch of claim 2 (see elements of claim 2 above), but does not teach a resin material being used for the protrusions.  Ha teaches wherein the one or more protrusions (Fig. 4 Z; examiner notes that the synthetic resin material, Z, is stepped, aka Z protrudes past the sealing part surface 112).  Ha teaches the protrusions are provided by attaching a component made of a synthetic resin material Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL WYROUGH whose telephone number is (571)272-4806.  The examiner can normally be reached on Monday-Friday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL CHRISTIAN ST WYROUGH/Examiner, Art Unit 1728       

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728